FILED
                                                                  FEBRUARY 25, 2021
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Sanction Order          )
Against Attorney                             )         No. 36774-6-III
                                             )
ROBERT W. CRITCHLOW.                         )         UNPUBLISHED OPINION
                                             )

      SIDDOWAY, J. — Robert W. Critchlow appeals CR 11 sanctions that were imposed

on him personally in this guardianship proceeding in which he represented Jerome Green.

Mr. Green is the son of Mary Green, the alleged incapacitated party.

      We disapprove of the guardian ad litem’s (GAL’s) choice to seek CR 11 sanctions

against Mr. Critchlow without first giving him notice of the legal and factual problems

with his challenge to the filing of the guardianship petition and her appointment. His

persistence in advancing his baseless arguments demonstrates that for the GAL to have

provided notice would not have made a difference, however. We affirm the fees and
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


costs that were awarded at her request to herself and Mary Green’s court-appointed

lawyer.1

       We have no criticism of the conduct of the Department of Health and Social

Services (Department), but find that the trial court abused its discretion in awarding

sanctions to it. The Department did not allege a CR 11 violation or file a motion for

sanctions. The GAL’s rationale for awarding fees as the sanction (to protect expense

from being borne by Ms. Green’s estate) does not apply to the Department. We reverse

the award of fees and costs in favor of the Department.

                    FACTS AND PROCEDURAL BACKGROUND

                    The prior vulnerable protection order proceeding

       Proceedings in this guardianship action followed on the heels of an action in

which the Department obtained a vulnerable adult protection order (VAPO) against

Jerome Green, Mr. Critchlow’s client, in favor of Mary Green, Mr. Green’s mother. Mr.

Green lived with his mother and helped with her caregiving. Although several types of

neglect were alleged against Mr. Green, Commissioner Jacquelyn High-Edwards found

only one: that Mr. Green was not following doctor-recommended feeding precautions to


       1
         The GAL did not respond to Mr. Critchlow’s appeal, having obtained trial court
approval not to participate. After Mr. Critchlow challenged her failure to respond late in
the appeal proceedings, she filed an explanation, and Mr. Critchlow sought leave to reply
to her explanation.
        Her explanation is irrelevant to our review, so it has not been considered. No
reply is needed or authorized.

                                             2
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


protect his mother from choking. As summarized in this court’s recent decision in the

VAPO appeal,2 then 100-year-old Mary Green, who is blind and suffers from dementia

       has a narrowed esophagus that places her at risk of choking. Her doctors
       have recommended she eat sitting up and be monitored for 30 minutes after
       eating. Ms. Green’s food must be chopped into small pieces and she is to
       avoid foods that present choking hazards such as nuts and grapes. Signs
       around Ms. Green’s home inform caregivers and family members of Ms.
       Green’s dietary needs.

In re Vulnerable Adult Pet. for Green, No. 36856-4-III, slip op. at 1-2 (Wash. Ct. Appeals

Feb. 9, 2021) (unpublished).3

       Mr. Green professed not to know what his mother could or could not eat, which

the Commissioner found inexcusable given the signs placed around the home. She ruled

that upon demonstrating an understanding of his mother’s dietary needs, Mr. Green could

petition to remove restrictions placed on his contact with her.

       Mr. Green has a sister who lives nearby and the two were often in conflict over

their mother; the two had obtained five alternating powers of attorney over a six month

period. Commissioner High-Edwards revoked Mr. Green’s power of attorney, observing

that she could not take the same action against the sister, since she was not a party to the

VAPO proceeding. The Department had revealed during the hearing that it planned to

petition for appointment of a guardian for Mary Green, and the commissioner observed

       2
           Records of key proceedings in the VAPO action are a part of the record in this
appeal.
       3
       Https://www.courts.wa.gov/opinions/index.cfm?fa=opinions.showOpinion
&filename=368564MAJ.

                                              3
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


that the GAL appointed in the guardianship action could petition the court to revoke the

sister’s power of attorney.

       After the commissioner announced her ruling, Mr. Critchlow, who represented Mr.

Green at the hearing, expressed concern that one of Mr. Green’s sisters might seek to be

appointed as Mary Green’s guardian. Commissioner High-Edwards responded:

       The guardianship process has procedure for people who want to be
       appointed guardians to intervene. Mr. Green certainly will be entitled to do
       that, as well as the sisters, and then the Court in that hearing would be able
       to determine who’s going to be the guardian.

Clerk’s Papers (CP) at 189-90.

       When Mr. Critchlow asked if the guardianship case would be filed that day, the

Department’s lawyer responded, “Probably tomorrow since it’s 4 already.” CP at 193.

Then, recalling it was Friday, the lawyer corrected herself and said, “Monday.” Id. Mr.

Critchlow asked if filing on Monday could be in the order, and the commissioner

responded, “Sure.” Id. In marginal modifications to the form VAPO, the commissioner

wrote, “The guardianship petition regarding Mary Green shall be filed on Monday,

2/25/19.” CP at 201. The VAPO hearing concluded at 4:10 p.m.

             The present guardianship proceeding: events occurring in 2019

       Either that afternoon (February 22) or the following Monday (February 25), the

Department submitted its petition for a full guardianship of Mary Green’s person and

estate and obtained, ex parte, an order appointing a GAL. Both were filed on February


                                             4
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


25, commencing this action. Mr. Green believes the order was obtained on the afternoon

of February 22, since that is the handwritten date entered by Commissioner Tony Rugel,

who signed it. The order is date-stamped as filed on February 25, however, as is the

petition. The Department contends that Commissioner Rugel simply wrote in the wrong

date.

        A few days later, Mr. Green, acting pro se, filed a request for special notice of his

mother’s guardianship proceeding. A couple of weeks after that, Mr. Green filed several

handwritten pro se motions, including a motion to intervene in the proceeding.

        On March 22, Mr. Critchlow appeared as counsel for Mr. Green in this proceeding

and filed additional motions that led to the sanctions at issue in this appeal: motions to

strike the order appointing the GAL, to dismiss the guardianship case, and to impose CR

11 sanctions on the Department’s lawyer and the GAL. Central to Mr. Critchlow’s

motions was his belief that there should have been a hearing, with notice to Mary Green,

before the guardianship petition could be filed and the order appointing a GAL could be

entered. He argued that Mary Green or Mr. Green, as her attorney-in-fact, was entitled to

participate in that hearing and contest a finding of incapacity and appointment of the

GAL. In requesting CR 11 sanctions he argued it should have been “abundantly clear” to

the Department’s lawyer and the GAL that Mary Green was entitled to a hearing, with

advance notice. CP at 44.



                                              5
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


       On March 29, the Department responded to Mr. Critchlow’s motions. It

explained, with citation to relevant statutes, that the petition had been properly filed, that

it had been properly served thereafter on Mary Green, and that a hearing to determine

whether a guardianship should be established would not take place until April. It

observed that “Mr. Green seems to confuse appointment of a guardian with appointment

of a guardian ad litem.” CP at 60. The Department did not request CR 11 sanctions.

       The GAL also filed her opposition on March 29. She pointed out that under RCW

11.88.090, an opportunity to object to her service as GAL arose after her appointment,

and the time for objection had passed. Most of her argument was devoted to a request for

sanctions under CR 11. She argued that Mr. Critchlow had violated a “duty to give

written notice” of a perceived violation before filing a CR 11 motion, a duty she argued

was imposed by Biggs v. Vail, 124 Wn.2d 193, 876 P.2d 448 (1994). CP at 64. She did

not demonstrate that she fulfilled the duty imposed by Biggs by giving notice to Mr.

Critchlow before making her own request for CR 11 sanctions.

       The pro se motions filed by Mr. Green were heard on March 29 by Commissioner

Steven Grovdahl. Having appeared for Mr. Green, Mr. Critchlow presented the motions

on his client’s behalf. Mr. Green’s motion to intervene was denied, so he did not become

a party to the guardianship proceeding. The disposition of the motions Mr. Green filed

pro se is not the subject matter of this appeal.



                                               6
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


       Mr. Critchlow does raise as germane the fact he was under the impression on

March 29 that Grovdahl was serving as a pro tem judge, since Grovdahl was identified as

such by a sign outside his courtroom that day. Grovdahl signed orders on March 29 as

“Court Commissioner,” however, and Mr. Critchlow says this prompted him to start

looking into Grovdahl’s status. Mr. Critchlow eventually learned that Grovdahl had

served as a pro tem judge for a time.4 In a reply brief filed on April 3, Mr. Critchlow

argued that if Grovdahl had been a pro tem judge on March 29, then the orders on Mr.

Green’s pro se motions entered that day were void because Mr. Green had not consented

to having them heard by a pro tem judge.

       The motions filed by Mr. Critchlow were heard on April 5. At the outset of the

hearing, Mr. Critchlow argued that if Grovdahl was a pro tem commissioner, he lacked

authority to hear the motions set for hearing that day. Commissioner Grovdahl, confident

he was authorized, proceeded to hear argument from the parties. He denied Mr.

Critchlow’s motions. He agreed with the GAL that the motions were frivolous, and

imposed, as sanctions, attorney fees and costs incurred by the GAL, Mary Green’s court-

appointed lawyer, and the Department. The commissioner granted the GAL’s request

that the fees be imposed on Mr. Critchlow personally.


       4
         Records later obtained by Mr. Critchlow in response to a public record request
establish that Steven Grovdahl was appointed to serve as a judge pro tempore in
November 2018. His appointment as a judge pro tempore lasted through March 14,
2019. He was appointed to serve as a commissioner pro tempore on March 15, 2019.

                                             7
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


       The written order entered thereafter found that Mr. Green’s filings brought

through Mr. Critchlow were “frivolous” and “legally [and] factually without merit.” CP

at 114-15. It directed the lawyers and the GAL to submit their fee requests and stated the

court would “allow five days for Robert Critchlow to respond to the fees requested prior

to this court issuing an order approving the fees.” CP at 115.

       The Department’s lawyer and the GAL submitted fee declarations in April that

were based on hourly rates exceeding a county rate of $60 per hour. Mary Green’s court-

appointed lawyer initially requested a higher hourly rate but later filed a substitute

affidavit that adjusted his request to $60 per hour.5 Nothing in the record indicates that

Mr. Critchlow responded or objected to the amount or calculation of the attorney fee

requests.

       On May 10, Commissioner Grovdahl issued findings of fact and conclusions of

law determining that the fee amounts requested and time worked were reasonable. Mr.

Critchlow was ordered to pay the GAL $2,368, the Department $1,350, and Mary

Green’s court-appointed counsel $420.

       Mr. Critchlow filed several notices of appeal in the guardianship proceeding on

behalf of Mr. Green. Following a commissioner’s ruling on appealability and a motion to

modify, Mr. Critchlow was permitted to appeal only the April 5 sanction order and the



       5
           It is unclear from the record why the pay rate was changed.

                                              8
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


findings, order, and judgments entered on May 10. He was directed to do so in his own

name.

                                        ANALYSIS

        In appealing the sanctions imposed, Mr. Critchlow makes nine assignments of

error. In violation of RAP 10.3(a)(4), he fails to present them as a second section of his

brief, stated concisely, and with the issues that pertain to them. Instead, he provides them

as headings to different sections of his argument. Although it has made review more

difficult, we will waive the failure to comply with the rule in the interest of deciding the

appeal on the merits. See RAP 1.2.

        Several issues woven through Mr. Critchlow’s argument are outside the scope of

the appeal as previously determined by the court, and will not be considered. 6 We

analyze his remaining argument as raising three categories of issues.

I.      CONTENTIONS THAT THE DEPARTMENT AND THE GAL FAILED TO COMPLY WITH
        GUARDIANSHIP NOTICE AND OTHER PROCEDURAL REQUIREMENTS. (STATEMENT OF
        THE CASE AND ASSIGNMENT OF ERROR C (FIRST))

        The appointment of guardians for the estate or person of alleged incapacitated

persons is governed by chapter 11.88 RCW. Any person, including the attorney general,

may petition for appointment of a guardian or limited guardian for the estate or person of

an alleged incapacitated person. RCW 11.88.030(1), (3)(a). If appointed, a guardian will

        6
       Mr. Critchlow complains, for instance, that the GAL identified a friend to serve
as Mary Green’s counsel and allowed the lawyer to serve at his private pay rate. He also
complains that an ex parte order was later entered allowing the lawyer to withdraw.

                                              9
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


often not be appointed for many weeks because of the investigation and reporting that

must take place before the appointment decision is made. See, e.g., RCW 11.88.030(6)

(presumptive 60-day time frame for hearing). A first step in the process is the

appointment of a GAL who the court “shall appoint . . . to represent the best interests of

the alleged incapacitated person” upon receipt of a petition for appointment of a guardian.

RCW 11.88.090(3) (emphasis added).

       Not more than five court days after the petition is filed, notice that a guardianship

proceeding has been commenced, together with a copy of the petition, shall be personally

served on the alleged incapacitated person. RCW 11.88.030(5).

       In arguing that a contested hearing is required before appointing a GAL, Mr.

Critchlow’s motions relied on In re Marriage of Blakely, 111 Wn. App. 351, 358, 44 P.3d

924 (2002). But Blakely and cases on which it relied deal with RCW 4.08.060, the statute

under which the superior court can appoint a GAL for a party to litigation who the court

determines is incapacitated and either has no guardian, or whose guardian the court

determines is an improper person to appear in the litigation on the party’s behalf. The

Department properly sought ex parte appointment of the GAL in this guardianship

proceeding under RCW 11.88.090(3).7


       7
        In a brief filed on April 1, Mr. Critchlow also relied on the Spokane County
Superior Court guardianship policies’ discussion of “Contested Appointment” and
“Uncontested Appointment” of a GAL. Read as a whole, it is clear that appointment of a
GAL for a person who is not represented by counsel is deemed “uncontested” and

                                             10
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


      The GAL appointed in a guardianship proceeding must be a person found or

known by the court to be neutral and to have the requisite knowledge, training or

expertise to perform the duties with which GALs are charged. Id. Under the Spokane

County Superior Court local special proceeding rules, a GAL registry of qualified

persons is maintained by a court-appointed committee. LSPR 98.22. By statute, the

GAL must serve parties with a statement of her qualifications upon appointment and

there is a short window of time in which any party may file a motion for the GAL’s

removal. RCW 11.88.090(3).

      The GAL is charged with investigating the alleged incapacitated person’s

condition and circumstances and submitting a written report to the court. RCW

11.88.090(5)(b). Absent an extension, the GAL’s report is required to be filed with the

court and sent to certain interested persons (e.g., immediate family members) within 45




appointment of a GAL for a person who already has a lawyer is deemed “contested.”
Since Mary Green was not represented by counsel when the petition was filed, the
following, “Uncontested Appointment” provision applied:
      Where the alleged incapacitated person is not represented by counsel,
      attorneys or pro se litigants shall contact the Coordinator to receive the first
      three available GAL names on the Registry and shall select one to serve as
      GAL. The GAL selected shall be named in the Petition for Guardianship
      and Order Appointing the Guardian ad Litem. The Coordinator shall initial
      the original Order Appointing Guardian ad Litem prior to its presentation to
      the Court.

CP at 84.

                                            11
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


days of notice to the GAL that the guardianship proceeding has been commenced, and at

least 15 days before the petition is to be heard. RCW 11.88.090(5)(f)(ix).

       It is only at the hearing on the petition that the court will make a finding on

capacity and determine whether to appoint a full or limited guardian. RCW 11.88.095.

       In this case, consistent with applicable statutes and rules, the attorney general’s

office obtained the name of its proposed GAL from the GAL registry, the proposed GAL

agreed to serve, and the proposed GAL was identified in the proposed order submitted or

presented ex parte on February 22 or 25.8

       The petition was filed and an order appointing the GAL was entered. No

determination was made at that time that Mary Green was incapacitated or that a guardian

would be appointed. Mary Green was served with notice of the guardianship proceeding

and petition within five court days after it was filed. The hearing on the petition was

originally set for April 11, 2019, but was later continued.

       There was no basis in law or fact for Mr. Critchlow’s arguments advanced on



       8
         We have no reason to doubt the Department’s representation that Commissioner
Rugel misdated the order. But we also see no prejudice to Mr. Green if the petition and
proposed order were delivered to Commissioner Rugel on the afternoon of February 22.
Evidently, the reason Mr. Critchlow asked at the VAPO hearing about when the petition
would be filed was because he was under the mistaken impression that Mary Green
would receive advance notice of presentation of the petition and proposed order and he or
his client might be able to attend and object. The Department and Commissioner High-
Edwards would have had no reason to suspect this is why Mr. Critchlow wanted to know
about the timing.

                                             12
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


March 22, 2019, that the Department’s actions or those of the GAL violated Mary

Green’s right to due process or relevant statutes.

II.       CONTENTION THAT COMMISSIONER GROVDAHL “HAD NO JURISDICTION” TO ENTER
          THE SANCTION ORDER AND JUDGMENT AND HIS “MISREPRESENTATION OF HIS
          JUDICIAL STATUS TO THE LITIGANTS” CONSTITUTES STRUCTURAL ERROR
          (ASSIGNMENTS OF ERROR A AND B)

          LSPR 98.22(a) states in part:

          Orders to Appoint Guardian Ad Litem may be presented to the
          Guardianship Calendar or to Guardianship Court Commissioner.
          Guardianship orders shall not be signed by a Pro Tem Commissioner.

(emphasis added). Mr. Critchlow argues from the emphasized language that

Commissioner Grovdahl, as a pro tem commissioner, had no “jurisdiction” to enter the

sanction order. He also argues that Commissioner Grovdahl misrepresented his judicial

status.

          The Department responds that the intent of the emphasized language was to ensure

that pro tem commissioners, who might be unfamiliar with guardianship procedures, will

not sign “substantive” orders “determinative of the ultimate guardianship issues.” Br. of

the Department at 15. It asks us to construe “guardianship orders” as having this narrow

meaning.

          We need not construe the meaning of “guardianship orders” because any error in

failing to comply with the local rule may not be raised for the first time on appeal. The

error complained of by Mr. Critchlow is not jurisdictional.



                                             13
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


       Subject matter jurisdiction

       “‘Subject matter jurisdiction’ is ‘the authority of the court to hear and determine

the class of actions to which the case belongs.’” In re Guardianship of Wells, 150 Wn.

App. 491, 499, 208 P.3d 1126 (2009) (quoting In re Adoption of Buehl, 87 Wn.2d 649,

655, 555 P.2d 1334 (1976)). Subject matter jurisdiction may be raised for the first time at

any point in a proceeding, even on appeal. In re Estate of Reugh, 10 Wn. App. 2d 20, 43,

447 P.3d 544 (2019), review denied, 194 Wn.2d 1018, 455 P.3d 128 (2020). Where a

court lacks subject matter jurisdiction to issue an order, the order is void. In re Marriage

of Buecking, 179 Wn.2d 438, 446, 316 P.3d 999 (2013).

       Superior court commissioners derive their powers from our state’s constitution and

statute. In re Marriage of Lyle, 199 Wn. App. 629, 632, 398 P.3d 1225 (2017); WASH.

CONST., art. IV, § 23; ch. 2.24 RCW. They are conferred with most of the powers of a

superior court judge, but may not preside over jury trials. Lyle, 199 Wn. App. at 632;

WASH. CONST. art. IV, § 23; State ex rel. Lockhart v. Claypool, 132 Wash. 374, 375, 232

P. 351 (1925) (duties of judges “at chambers” that commissioners are constitutionally

empowered to perform include the power to “entertain, try, hear and determine, all

actions, causes, motions, demurrers and other matters not requiring a trial by jury”).

Commissioner Grovdahl had the constitutional authority, and hence subject matter

jurisdiction, to hear the matters before him on April 5. Failure to comply with a court



                                             14
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


rule “has nothing to do with subject matter jurisdiction.” Amy v. Kmart of Wash., LLC,

153 Wn. App. 846, 854, 223 P.3d 1247 (2009).

       Batten v. Abrams, 28 Wn. App. 737, 626 P.2d 984 (1981), on which Mr. Critchlow

relies, is not to the contrary. He describes it as holding that a “local rule being

overlooked invalidates the order granting terms.” Appellant’s Opening Br. at 18. But as

this court explained in State v. Clark, 195 Wn. App. 868, 876, 381 P.3d 198 (2016),

Batten, properly read, involves the application of RAP 2.5(a)(2), which permits a party to

raise a “failure to establish facts upon which relief can be granted” for the first time on

appeal. In Batten, the court rule was analyzed, in essence, as the “cause of action” that

the respondent contended entitled it to relief. Batten held that by failing to show its

compliance with the rule, the respondent failed to prove a fact necessary for recovery.

Clark, 195 Wn. App. at 876. Batten does not help Mr. Critchlow.

       Alleged rule violation

       We will not review whether Commissioner Grovdahl exceeded his authority under

LSPR 98.22(a) because Mr. Critchlow raises the alleged rule violation for the first time

on appeal. See RAP 2.5(a); State v. Gentry, 125 Wn.2d 570, 616, 888 P.2d 1105 (1995)

(alleged violation of court rule could not be raised for first time on appeal).

       Mr. Critchlow did not bring LSPR 98.22 to the attention of Commissioner

Grovdahl on April 5, when the commissioner might have referred the motions to another




                                              15
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


judicial officer.9 He did raise a “point of order” that Grovdahl was a pro tem

commissioner rather than a pro tem judge, but his only challenge to Commissioner

Grovdahl’s authority in his point of order was that “the local rules don’t authorize court

commissioners to hear civil motions.” RP at 19-20. Mr. Critchlow also asked his client,

Mr. Green, to make clear that he was not consenting to Commissioner Grovdahl hearing

the motions. But party consent is only required in proceedings before pro tem judges, not

pro tem commissioners. Compare RCW 2.08.180 and WASH. CONST. art. IV, § 7

(requiring written consent to a case being tried by a judge pro tempore) and chapter 2.24

RCW (no consent requirement).

       Any violation of LSPR 98.22 is not reviewable.

       Judicial bias

       Finally, Mr. Critchlow accuses Commissioner Grovdahl of intentionally or

negligently misrepresenting himself to be a judge, which he characterizes as structural

error. Since he cites State v. Blizzard, 195 Wn. App. 717, 727, 381 P.3d 1241 (2016), for

support, he appears to be accusing the commissioner of judicial bias. This is despite the

fact that Mr. Critchlow does not accuse the commissioner of any of the limited

circumstances that Blizzard identifies as presenting unconstitutional judicial bias.10


       9
         The GAL cited the rule in submissions to the court, but not for the proposition
now being argued by Mr. Critchlow.
       10
          Blizzard identifies circumstances found to create judicial bias as “(1) when a
judge has a financial interest in the outcome of a case, (2) when a judge previously

                                             16
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


       Mr. Critchlow’s scurrilous charge that Commissioner Grovdahl misleadingly held

himself out as a judge lacks any credible support. Commissioner Grovdahl did not hold

himself out as a judge during the March 29 and April 5 hearings. The following is

representative of how he signed his orders:




CP at 71; and see CP at 72, 74, 115.

       Mr. Critchlow nonetheless testifies that a sign outside the courtroom used by

Commissioner Grovdahl identified him as a pro tem judge for a couple of weeks after his

appointed role became that of pro tem commissioner. It is far-fetched to suppose that the

Spokane County Superior Court assigns the responsibility for updating facility placards

to its judicial officers. If there was an oversight in updating signage, the only reasonable

assumption is that it was someone else’s oversight, not Commissioner Grovdahl’s.




participated in a case in an investigative or prosecutorial capacity, and (3) when an
individual with a stake in a case had a significant and disproportionate role in placing a
judge on the case through the campaign process.” 195 Wn. App. at 727-28. Blizzard also
observes that “the Supreme Court has suggested, though not held, there may be an
impermissible risk of bias when a judge is the recipient of personal criticisms that are
highly offensive.” Id.


                                              17
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


       The issue is, in any event, a red herring. By the time the sanctions were imposed

on April 5, Mr. Critchlow was on notice that Steven Grovdahl was serving as a

commissioner.

III.   CONTENTIONS THAT MR. CRITCHLOW’S RIGHTS WERE VIOLATED WHEN CR 11
       SANCTIONS WERE ORDERED WITHOUT REQUIRED PROCEDURAL SAFEGUARDS
       (ASSIGNMENTS OF ERROR C (SECOND), D, E AND F)

       Mr. Critchlow contends he was denied due process because CR 11 sanctions were

imposed without the parties or court complying with procedural safeguards to which he

was entitled. CR 11 procedures must comport with due process requirements. Bryant v.

Joseph Tree, Inc., 119 Wn.2d 210, 224, 829 P.2d 1099 (1992). Review of questions of

law, such as constitutional due process guaranties, is de novo. State v. Derenoff, 182 Wn.

App. 458, 465, 332 P.3d 1001 (2014). We otherwise review a superior court’s imposition

of CR 11 sanctions for an abuse of discretion. Biggs, 124 Wn.2d at 197.

       No formal motion or notice of hearing

       Mr. Critchlow complains that no formal motion requesting CR 11 sanctions was

ever filed or duly noted for a hearing.

       While due process requires notice and an opportunity to be heard, the notice does

not need to be in the form of a freestanding motion that is noted for hearing in accordance

with time requirements for motions. Bryant, 119 Wn.2d at 224. Our Supreme Court has

held that when a party objected in a reply brief that opposing counsel’s motion warranted

sanctions, the notice provided by the brief and the opportunity to oppose the sanctions

                                            18
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


request at the hearing satisfied due process. Id. Other cases are in accord. See In re

Marriage of Rich, 80 Wn. App. 252, 257-58, 907 P.2d 1234 (1996) (where no motion

was made but an intent to seek sanctions was raised orally in court and a written notice of

a party’s intention to seek sanctions was thereafter filed and served, due process was

satisfied); King County Water Dist. No. 90 v. City of Renton, 88 Wn. App. 214, 231, 944

P.2d 1067 (1997) (due process was satisfied where request for sanctions was raised in

reply brief and—while no hearing was set or conducted—offending party had time to

respond before order was entered and could have moved for reconsideration); Watness v.

City of Seattle, 11 Wn. App. 2d 722, 734, 457 P.3d 1177 (2019) (motion for sanctions

was filed only four days before it was granted without a hearing; due process was not

violated where responding party was able to file a reply), review denied, 195 Wn.2d

1019, 464 P.3d 205 (2020).

       Here, the GAL’s March 29 brief opposing the motions filed by Mr. Critchlow

included her request for CR 11 sanctions—indeed, most of her brief was devoted to her

request for sanctions. She reiterated her request for CR 11 sanctions in a brief filed on

April 3. Mr. Critchlow did not dispute receiving the GAL’s briefs and responded to the

request for sanctions in a reply brief that he filed on April 3. He also had an opportunity

to address the request for CR 11 sanctions at the April 5 hearing. He received due

process.



                                            19
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


       Sanctions against counsel rather than client

       It is a conflict of interest for a self-represented lawyer to argue that sanctions

should have been imposed on his client instead of on the lawyer. In re Marriage of

Wixom, 182 Wn. App. 881, 908, 332 P.3d 1063 (2014). Since Mr. Critchlow is self-

represented, we will not consider this argument.

       That said, we point out that sanctions may be imposed on a party or an attorney, or

both. Wilson v. Henkle, 45 Wn. App. 162, 174, 724 P.2d 1069 (1986); Layne v. Hyde, 54

Wn. App. 125, 136, 773 P.2d 83 (1989).

       Constitutional arguments as nonsanctionable

       Mr. Critchlow argues that “as a matter of law” he cannot be sanctioned for raising

issues of constitutional due process. Appellant’s Opening Br. at 43. The authority on

which he relies is a dissenting opinion in which it is observed that “a debatable issue of

first impression raising a constitutional question is no more a violation of CR 11 than it is

a violation of RCW 4.84.185.” State ex rel. Quick-Ruben v. Verharen, 136 Wn.2d 888,

909, 969 P.2d 64 (1998) (Sanders, J., dissenting) (emphasis added) (citing Hicks v.

Edwards, 75 Wn. App. 156, 163, 876 P.2d 953 (1994)). Constitutional arguments that

lack a basis in law or fact and are advanced without a reasonable inquiry, or that are

advanced for an improper purpose, are as sanctionable under CR 11 as are

nonconstitutional issues.



                                              20
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


       Failure to give advance notice

       “[W]ithout prompt notice regarding a potential violation of [CR 11], the offending

party is given no opportunity to mitigate the sanction by amending or withdrawing the

offending paper.” Biggs, 124 Wn.2d at 198. “Prompt notice of the possibility of

sanctions fulfills the primary purpose of [CR 11], which is to deter litigation abuses.” Id.

In Biggs, our Supreme Court “adopt[ed] as [its] own” the advice of a federal rules

advisory committee that

       in most cases, “counsel should be expected to give informal notice to the
       other party, whether in person or by a telephone call or letter, of a potential
       violation before proceeding to prepare and serve a [CR 11] motion.” Fed.
       R. Civ. P. 11 advisory committee note, 28 U.S.C.A. 186 (West Supp.
       1994). Such informal notice is not a substitute for a CR 11 motion, but
       evidence of such informal notice, or lack thereof, should be considered by a
       trial court in fashioning an appropriate sanction.

Id. at 198 n.2 (third alteration in original).

       Mr. Critchlow points out that the GAL did not give him informal notice of a

potential violation before filing her brief asking for CR 11 sanctions. A situation like this

one—where the responding lawyer, the GAL, is a specialist in an area of law and the

alleged CR 11 offender, Mr. Critchlow, is not—epitomizes why Biggs imposes a duty to

provide an offender with notice and an opportunity to withdraw an ungrounded position

before asking the court to impose CR 11 sanctions. Mr. Critchlow filed his motions on

March 22 and the GAL did not respond until March 29. The GAL should have given Mr.




                                                 21
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


Critchlow informal notice of his misunderstanding of procedure before asking for CR 11

sanctions.

       Because she did not, we might well have reversed the GAL’s sanctions award if

Mr. Critchlow had backed away from his erroneous positions and challenged only the

imposition of sanctions. Upon learning that sanctions would be sought, however, Mr.

Critchlow doubled down on his meritless arguments. That compels the conclusion that

for the GAL to have responded more professionally would not have made a difference.

       The superior court was aware that this might be a private payment guardianship,

with the fees and costs of the GAL and Mary Green’s court-appointed counsel coming

out of Ms. Green’s assets. We find no abuse of discretion in the decision to impose those

fees and costs as sanctions.

       Ms. Green’s estate was not chargeable with the cost of the Department’s lawyer,

however. The Department did not move for CR 11 sanctions or give notice to Mr.

Critchlow before the April 5 hearing that it might seek them. It merely responded to the

superior court’s direction to submit a fee request. We have no criticism of the

Department’s conduct in the matter. But we conclude that the sanctions order in the

Department’s favor offends Biggs and related cases. CR 11 is not a mechanism for

providing attorney fees to a prevailing party where such fees would otherwise be

unavailable. Bryant, 119 Wn.2d at 220.



                                            22
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


        Entry of sanctions order ex parte

        Mr. Critchlow contends that final orders and judgments were entered on the

sanctions on May 10, 2019 ex parte, without him having the opportunity to be present.

        The April 5 order imposing sanctions stated in relevant part:

        8. Counsel and the Guardian ad Litem shall submit their fees and a
        proposed order on fees to Comm. Grovdahl directly & this court will allow
        five days for Robert Critchlow to respond to the fees requested prior to this
        court issuing an order approving the fees and signing a judgment summary
        in ex-parte fashion.

CP at 115. Mr. Critchlow signed the April 5 order, indicating “Objected to based on no

jurisdiction of commissioner to hear the matters.” Id. The record on appeal includes

declarations supporting fee requests filed by the Department and the GAL on April 26,

2019.

        On May 10, 2019, Commissioner Grovdahl entered findings of fact and

conclusions of law, a further order imposing sanctions, and judgment summaries

reflecting the three fee awards. The findings and conclusions recite that declarations

supporting fee requests were received from the GAL, the Department, and counsel for

Ms. Green.

        The findings, order, and judgments entered on May 10 include matters to which

Mr. Critchlow objects on appeal. Mr. Critchlow was permitted to respond to proposed

orders and fee requests in writing, within five days of their receipt, but did not. It appears




                                             23
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


he was afforded that opportunity;11 there is nothing in the record to suggest that he was

not. The party appealing sanctions has the responsibility to submit a record adequate to

permit review. Sarvis v. Land Res., Inc., 62 Wn. App. 888, 894, 815 P.2d 840 (1991).

       If Mr. Critchlow had objections, he should have raised them in the trial court. We

will not consider objections raised for the first time on appeal. RAP 2.5(a).

       Excessive hourly rate and “self dealing”

       Mr. Critchlow contends the hourly rates requested by the GAL and court-

appointed counsel for Ms. Green were excessive private pay rates, rather than the county

pay rate, which he asserts was ordered at some point by Judge Annette Plese. He

characterizes this as “self-dealing.” Appellant’s Opening Br. at 42-43.

       Again, Commissioner Grovdahl’s sanctions order stated that Mr. Critchlow had

five days to respond to the declarations for fees. If Mr. Critchlow had an issue with the

amount of fees requested, he needed to raise it in the trial court.




       11
          The GAL, the Department’s lawyer and counsel for Ms. Green each presented
or signed off on the materials affecting them. A signature block on the findings and
conclusions and further order imposing sanctions is included for Mr. Critchlow, and
states, “Notice of presentment provided to . . . ROBERT CRITCHLOW.” CP at 243,
245. It is unsigned.




                                              24
No. 36774-6-III
In re Sanction Order Against Robert Critchlow


       We affirm the imposition of sanctions in favor of the GAL and Mary Green’s

court-appointed counsel and the associated judgment summaries. We reverse the

imposition of sanctions in favor of the Department and its associated judgment

summary.12

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                 Siddoway, A.C.J.

WE CONCUR:




Lawrence-Berrey, J.




Staab, J.




       12
         Mr. Critchlow advances two theories under which he argues he is entitled to be
awarded fees and costs on appeal. Both depend on a demonstration, which he has not
made, that his actions in the trial court were justified and the actions of the GAL and
Department were not. His request for fees and costs is denied.

                                            25